Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-20 are allowable. The restriction requirement for Group I (claims 1-9) , as set forth in the Office action mailed on 07/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 1-9 has been amended including the limitation of an allowable claim.  Claims 1-9 are directed to a method for preventing ice from forming on an aerodynamic surface of an aircraft no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or suggest the step of flowing a ferrofluid from a reservoir through a first plurality of orifices onto an upstream region of the aerodynamic surface using a pump, wherein the first plurality of orifices are on a leading edge of the aerodynamic surface, and wherein ferrofluid on the upstream region flows to a downstream region of the aerodynamic surface as recited in claims 1, 3-9 and 21; a wing, wherein a leading edge surface of the wing includes a first plurality of orifices through which the ferrofluid can be flowed, wherein the wing includes a first at least one aperture arranged on a downstream region of the wing, wherein the ferrofluid on the leading edge surface flows to the downstream region as recited in claims 10-16; and an aerodynamic surface, wherein a leading edge of the aerodynamic surface includes a first plurality of orifices through which the ferrofluid can be flowed, wherein the aerodynamic surface includes a first at least one aperture arranged on a downstream region of the aerodynamic surface, wherein the ferrofluid on the leading edge flows to the downstream region as recited in claims 17-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        March 11, 2021